Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
 1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney  Abazar Mireshghi, Reg. No. 70,811  on 02/18/2022.
 
A.	Amend the following claims:

 1.	(Currently Amended)  A method of facilitating communication to an embedded computer in a computational storage device via a host, the method comprising:
receiving, by a host kernel of the host, a message, from an external network device communicatively coupled to an external device, for transmission to an embedded process running at the embedded computer, the message comprising embedded data to be processed by the embedded computer;
determining, by the host kernel, that a destination address of the message corresponds to the embedded computer within the computational storage device, the computational storage device being external to the host, the embedded computer being configured to receive the 
in response to the determination, forwarding, by a host pseudo network device driver of the host, the message to a host relay process associated with the embedded computer; 
encapsulating the message, by the host relay process, to generate a proprietary command for transmission to the computational storage device; 
identifying a block device driver of the host that is associated with the embedded computer; 
sending the proprietary command to the block device driver for transmission to an interconnect of the host; and
receiving a response message from the computational storage device, the response message corresponding to the output data.
6. ( Canceled) 
7. ( Currently Amended) The method of claim [[6]] 1, wherein the interconnect is configured to convert the proprietary command into electrical signals for transmission to the computational storage device via a transmission medium.


15.	(Currently Amended)  A method of facilitating communication from a host to an embedded computer in a computational storage device, the method comprising:
receiving, by a storage controller of the computational storage device, a message relayed by the host through a transmission medium, the message being from an external device communicatively coupled to the host and comprising embedded data to be processed by the embedded computer;

in response to determining that a destination of the message is the embedded computer:
sending, by the storage controller, a signal that a message is available to an embedded relay process associated with the embedded computer, and writing the message to an operational memory of the computational storage device;
forwarding, by the embedded relay process, the message to an embedded pseudo network device driver of the embedded computer for transmission to an embedded user process of the embedded computer;
receiving, by the embedded user process, the embedded data; and
performing, by the embedded user process, data operations or analytics on the embedded data to generate output data for transmission to the host,
wherein the embedded pseudo network device driver is a native feature of a host kernel of the embedded computer, and 
wherein the embedded relay process resides at a user space level of an operating system of the embedded computer.
19.( Canceled) 
B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 15, the prior art as taught by Kamity (US 7519004 B1) in view of Pierson (US 20160315881 A1)  do not teach on render obvious the limitations recited in claims 1, 15 , when taken in the context of the claims as a whole determining, by the host kernel, that a destination address of the message corresponds to the embedded computer within the 
identifying a block device driver of the host that is associated with the embedded computer; sending the proprietary command to the block device driver for transmission to an interconnect of the host; and receiving a response message from the computational storage device, the response message corresponding to the output data as recited in the independent claim 1 and determining, by the storage controller, whether a destination address of the message corresponds to the embedded computer or a storage media of the computational storage device; and in response to determining that a destination of the message is the embedded computer:
sending, by the storage controller, a signal that a message is available to an embedded relay process associated with the embedded computer, and writing the message to an operational memory of the computational storage device; forwarding, by the embedded relay process, the message to an embedded pseudo network device driver of the embedded computer for transmission to an embedded user process of the embedded computer; receiving, by the embedded user process, the embedded data; and performing, by the embedded user process, data operations or analytics on the embedded data to generate output data for transmission to the host, wherein the embedded pseudo network device driver is a native feature of a host kernel of the embedded computer, and wherein the embedded relay process resides at a user space level of an operating system of the embedded computer as recited in claim 15. Moreover, evidence for 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                Conclustion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
   /LECHI TRUONG/   Primary Examiner, Art Unit 2194